PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/125,956
Filing Date: 10 Sep 2018
Appellant(s): Toyota Motor Engineering & Manufacturing North America, Inc.



__________________
Christopher W. Elswick 
Registration  No. 56,673
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/17/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20211208 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dufford et al. (US 2014/0148970; previously recorded) in view of  Sampedro Diaz et al. (US 2010/0014712; previously recorded), and further view of Dufford et al. (US-2015/0275788; hereinafter referred to as Dufford2; previously recorded).
	Regarding claim 1, Dufford discloses a navigation system (see at least: Para. [0009], line 1, FIG. 1 schematically depicts a navigation system)…, comprising: 
	a processor (see at least Para. [0016], lines 1-2, one or more processors 102); 
	a memory module communicatively coupled to the processor (see at least Para. [0026], lines 6-8, each of the modules can include at least one of the one or more processors 102 and/or the one or more memory modules 106); 
	a segment list stored in the memory module (see at least Para. [0038], lines 6-7, The stored segment is typically stored in a segment list of the one or more memory modules 106), wherein the segment list includes a plurality of known segments (see at least Para. [0020], lines 1-3, a static database, the static database generally include a segment list and a route list. The segment list may include a plurality of segments); and 
	machine readable instructions stored in the memory module that causes the navigation system to perform at least the following when executed by the processor (see at least Para. [0031], lines 1-6, the machine readable instructions stored in the one or more memory modules 106, when executed by the one or more processors 102, cause the navigation system 100 to access one or more previous locations stored in the one or more memory modules 106): 
	identify a current location of the navigation system (see at least Para. [0046], lines 1-3, the list of candidate routes and/or the list of candidate segments may be updated based on the current location of the navigation system); 
	search the segment list for at least one known segment candidate that is within a threshold distance of the current location (see at least Para. [0042], lines 13-16, By identifying the segments having at least one location within the threshold distance from the second location, segments that may match the current location may be identified); 
	determine whether at least one known segment candidate from the segment list includes the current location (see at least Para, [0049], lines 4-7, determine whether the current location is within a predefined distance (e.g., 10 meters, 30 meters, 60 meters, 100 meters, etc.) of the last location of each of the one or more candidate routes and whether the ordered list of segments).
	Dufford does not explicitly disclose in combination with claim as whole
	…generating turn segments…
	track turn movements of the navigation system to detect, to form an unknown segment in upon determining at least one known segment candidate does not include the current location; and 
	link the unknown segment to the plurality of known segments from the segment list in response to detecting a turn.
	However, in the same field of endeavor, Sampedro Diaz teaches:	
	…generating turn segments (see at least Para. [0018], lines 10-12, reporting a road vector update based on readings provided by the in-vehicle navigation system while driving along the road which has been detected (112))…
	track turn movements of the navigation system (see at least Para. [0046], lines 1-6, FIG. 2 shows the case in which the vehicle is driving on a new road 16 that is not defined in the road vector database of the in-vehicle navigation system. The new road 16 is indicated by dashed lines in the left portion of FIG. 2 in order to show that the new road is not defined in the road vector database of the in-vehicle navigation system)… 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify a navigation system for generating turn segments as taught by Dufford and combine …generating turn segments…; and track turn movements of the navigation system as taught by Sampedro Diaz. One of ordinary skill in the art would have been motivated to make this modification in order for the accuracy of an in-vehicle navigation system can be measured and thus the accuracy of in-vehicle navigation systems can be predicted with respect to a location (see at least Para. [0058], lines 7-10). 
	However, in addition and in the alternative, Dufford2 teaches
	to form an unknown segment (see at least Para. [0036], 3-12, Using the location data and the time data, the processor may differentiate between various route segments and store data regarding the route segments. For example, a new route segment may begin when the vehicle 100 makes a new tum (as determined, for example, by the heading data and/or changes in latitude and longitude), and when the tum angle is sharp enough to exceed a turn threshold value. For example, in city driving, as the vehicle 100 turns into different streets, each of those streets may be stored as a route segment) in upon determining at least one known segment candidate does not include the current location (see at least Para. [0036], lines 12-15, the route segments may be based on turns and GPS locations without necessarily utilizing GPS map data (for example, regarding the mapping of the streets)); and
	link the unknown segment to the plurality of known segments from the segment list (see at least Para. [0061], lines 17-22, the new instance of the route and/or the route set may be utilized in determining frequency of driving when applying the weighting functions for prediction. If the travelled route and the predicted route do not match, the travelled route may be stored as a new route with a new route identifier and corresponding information) in response to detecting a turn (see at least Para. [0036], lines 6-12, a new route segment may begin when the vehicle 100 makes a new tum (as determined, for example, by the heading data and/or changes in latitude and longitude), and when the tum angle is sharp enough to exceed a tum threshold value. For example, in city driving, as the vehicle 100 turns into different streets, each of those streets may be stored as a route segment). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught by Dufford in view of Sampedro Diaz and combine …to form an unknown segment upon determining at least one known segment candidate does not include the current location; and link the unknown segment to the plurality of known segments from the segment list in response to detecting a turn as taught by Dufford2. One of ordinary skill in the art would have been motivated to make this modification in order to improve data storing efficiency by discretizing the routing data (see at least Para. [0038], lines 1-2).
	Regarding Claim 2, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 1. Dufford further teaches wherein the machine readable instructions stored in the memory module further cause the navigation system to repeatedly determine whether at least one segment candidate from the segment list includes an updated location in response to determining at least one segment candidate does include the current location (Para. [0038], lines 15-26, a static database, the stored segment may be stored in the segment list of the static database if the previous segment does not match an existing segment in the static database, at which time a segment identifier may be associated with the stored segment, a segment distance may be calculated and associated with the stored segment, the "to" segment list of the preceding segment may be updated to include the stored segment, a "from" segment list for the stored segment may be updated to include the previous segment, etc. Furthermore, in embodiments that include a static database, the stored segment may be added to the ordered list of segments of the current route in the route list).  
	Regarding Claim 3, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 1. Dufford further teaches wherein the threshold distance is about 2 meters to about 5 meters (see at least Para. [0042], lines 6-13, the one or more segment candidates are identified by accessing the segment list stored in the one or more memory modules 106, determining the distances between the second location and each location of each segment in the segment list, and identifying the one or more segment candidates as those segments of the segment list that have at least one location within a threshold distance from the second location).
	Regarding Claim 4, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 1. Dufford further teaches wherein the machine readable instructions stored in the memory module further causes the navigation system to assign an identifier to the unknown segment (see at least Para. [0020], lines 1-9, a static database, the static database generally include a segment list and a route list. The segment list may include a plurality of segments. Each segment of the plurality of segments in the segment list may include a segment identifier, a segment distance, one or more "to" segments, one or more "from" segments, and a plurality of locations. The segment identifier may be a unique identifier that allows a particular segment to be distinguished from other segments).  
	Regarding Claim 5, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 4. Dufford further teaches wherein the machine readable instructions stored in the memory module further causes the navigation system to dynamically store the unknown segment in the memory module such that the unknown segment is included in the segment list (see at least Para. [0021], lines 8-13, The route identifier typically corresponds to a route stored in the static database. The ordered list of segments may include an ordered list of segment identifiers, where each segment identifier corresponds to a segment stored in the segment list of the static database).
	Regarding Claim 6, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 5, wherein the machine readable instructions stored in the memory module further causes the navigation system to communicate the segment list including the unknown segment to the satellite antenna (see at least Para. [0025], lines 10-16, The received signal is transformed into a data signal indicative of the location (e.g., latitude and longitude) of the satellite antenna 114 or an object positioned near the satellite antenna 114, by the one or more processors 102. Additionally, it is noted that the satellite antenna 114 may include at least one of the one or more processors 102 and the one or memory modules 106).
	Regarding Clam 8, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 1. Dufford further teaches comprising a satellite antenna communicatively coupled to the processor, wherein the satellite antenna receives a signal from a global positioning system a satellite (see at least Para. [0025], lines 10-16, The received signal is transformed into a data signal indicative of the location (e.g., latitude and longitude) of the satellite antenna 114 or an object positioned near the satellite antenna 114, by the one or more processors 102. Additionally, it is noted that the satellite antenna 114 may include at least one of the one or more processors 102 and the one or memory modules 106).	
	Regarding Claim 9, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 8.  Dufford further teaches wherein the machine readable instructions stored in the memory module further causes the navigation system to transform the signal into a current location of the navigation system (Dufford: Para. [0027], lines 1-5, the navigation system 100 is coupled to a vehicle, the one or more processors 102 execute machine readable instructions to transform the global positioning satellite signals received by the satellite antenna 114 into data indicative of the current location of the vehicle).  
	Regarding Clam 10, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 1. Dufford further teaches wherein the machine readable instructions stored in the memory module further causes the navigation system to predict a travel route based on the segment list and the unknown segment (see at least Para. [0013], lines 19-25, identify one or more route candidates from the route list (each of which includes at least one of the one or more segment candidates), calculate a route weight for each identified route candidate, and predict a route. The navigation systems and vehicles provided herein may permit a route to be predicted based on tum determination and/or segment identification utilizing simple GPS data).  
	Regarding Claim 11, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 10. Dufford wherein the machine readable instructions stored in the memory module further causes the navigation system to adjust a vehicle operating parameter based on the predicted travel route (see at least Para. [0050], lines 7-9, the navigations systems and vehicles provided herein may permit a vehicle operating parameter to be adjusted based on the predicted route).  
	Regarding Clam 12, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 11. Dufford further teaches wherein the vehicle operating parameter is a battery state of charge (see at least Para. [0047], lines 1-2, a vehicle operating parameter (e.g., a battery state of charge).  
	Regarding Claim 13, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 1, wherein the processor is integrally secured to a vehicle (see at least Para. [0015], lines 3-7, the navigation system 100 can be coupled to a vehicle (not depicted in the figures). The vehicle may be an automobile or any other passenger or non-passenger vehicle such as, for example, a terrestrial, aquatic, and/or airborne vehicle).  
	Regarding Claim 14, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 1. Dufford teaches wherein the processor is integrally secured to a mobile device (see at least Para. [0015], lines 7-10, The navigation system 100 may be embedded within a mobile device (e.g., smartphone, laptop computer, etc.) carried by a driver of the vehicle).
	Regarding Claim 15, Dufford discloses a method for segmenting a route in a mapping system for an unknown area (see at least Para. [0012], lines 1-2, FIG. 4 schematically depicts a method for predicting a route based on segment identification), the method comprising: 
	receiving a signal at a navigation system from a GPS satellite (see at least Para. [0013], lines 13-16, FIG. 3, embodiments of the navigation systems and vehicles provided herein transform a second signal received from one or more global positioning system satellites);
	processing the signal into a current geographical location of the navigation system (see at least Para. [0027], lines 2-5, one or more processors 102 execute machine readable instructions to transform the global positioning satellite signals received by the satellite antenna 114 into data indicative of the current location of the vehicle);	
	accessing a segment list stored within a memory of the navigation system, wherein the segment list comprises a plurality of known segments that includes geographical location data (see at least Para. [0043], lines 6-12, the one or more route candidates are identified by accessing the route list stored in the one or more memory modules 106, determining which routes of the route list include any of the one or more segment candidates identified at step 406, and identifying the one or more route candidates as those routes of the route list including at least one of the one or more segment candidates); 	
	determining whether at least one known segment from the segment list includes geographical location data that is identical (see at least Para. [0049], lines 8-13, the current route matches the ordered list of segments of each of the one or more candidate routes. When the current location is within a predefined distance of the last location of a matched route and the ordered list of segments of the current route matches the ordered list of segments of the matched route) to the current geographical location of the navigation system (see at least Para. [0043], lines 1-5, the machine readable instructions stored in the one or more memory modules 106, when executed by the one or more processors 102, cause the navigation system 100 to identify one or more route candidates from the route list); 
	recording a new segment for storage in the memory of the navigation (see at least Para. [0035], lines 30-32, the nth "preceding location" means the location that was recorded chronologically n locations before the first location) when at least one known segment does not include geographical location data that is identical to the current geographical location of the navigation system (see at least Para. [0049], lines 17-22, when the current location is within a predefined distance of the last location of a matched route, but the ordered list of segments of the current route does not exactly match the ordered list of segments of the matched route, the existing route history entry of the matched route is updated to include a new route occurrence entry);
	monitoring physical turns of the navigation system (see at least Para. [0038], lines 7-9, The stored segment typically represents the geographic area between detected turns;
	Dufford does not explicitly teach:
	terminating the new segment in response to detecting physical turns by the navigation system; and 
	linking the new segment to at least one known segment from the segment list in response to detecting a physical turn.	
	However, in the same field of endeavor, Sampedro Diaz teaches:
	terminating the new segment in response to detecting physical turns by the navigation system (Sampedro Diaz:  Para. [0045], lines 1-11, The above-described two initial anomalies, namely an actual off-road driving and the existence of a new road, are further explained with respect to FIGS. 1 and 2. FIG. 1 is a map view for illustrating a vehicle in an off-road position with an in-vehicle navigation system correctly indicating the off road position. FIG. 2 shows map views for illustrating the process of updating a road map vector database wherein the left portion of FIG. 2 indicates the situation prior to the road map vector database being updated and wherein the right portion of FIG. 2 indicates the situation after the road map vector database has been updated. *** Examiner interprets that the new segment is being terminating as the system updates in the in-vehicle navigation system in response to indicating the physical turn).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Dufford and combine terminating the new segment in response to detecting physical turns by the navigation system as taught by Sampedro Diaz. One of ordinary skill in the art would have been motivated to make this modification in order for the accuracy of an in-vehicle navigation system can be measured and thus the accuracy of in-vehicle navigation systems can be predicted with respect to a location (see at least Para. [0058], lines 7-10).
	However, in addition and in the alternative, Dufford2 teaches
	terminating the new segment (see at least Para. [0059], lines 1-7, The route segment weights, route weights, list of route segment candidates and/or route candidates may be updated for example, based on newly collected data (for example, an updated current location of the vehicle). For example, an updated current location may indicate that one of the route candidates is no longer a plausible or probable candidate*** Examiner interprets that the new segment is being terminating as the system updates in the in-vehicle navigation system in response to indicating the physical turn) only in response to detecting a physical turn by the navigation system (see at least Para. [0036], lines 6-10, a new route segment may begin when the vehicle 100 makes a new tum (as determined, for example, by the heading data and/or changes in latitude and longitude), and when the tum angle is sharp enough to exceed a tum threshold value); and 
	linking the new segment to at least one known segment from the segment list in response to detecting a physical turn (see at least Para. [0036], 3-12, Using the location data and the time data, the processor may differentiate between various route segments and store data regarding the route segments. For example, a new route segment may begin when the vehicle 100 makes a new tum (as determined, for example, by the heading data and/or changes in latitude and longitude), and when the tum angle is sharp enough to exceed a turn threshold value. For example, in city driving, as the vehicle 100 turns into different streets, each of those streets may be stored as a route segment); and Para. [0061], lines 17-22, the new instance of the route and/or the route set may be utilized in determining frequency of driving when applying the weighting functions for prediction. If the travelled route and the predicted route do not match, the travelled route may be stored as a new route with a new route identifier and corresponding information).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Dufford in view of Sampedro Diaz and combine  linking the new segment to at least one known segment from the segment list in response to detecting a physical turn as taught by Dufford. One of ordinary skill in the art would have been motivated to make this modification in order to improve data storing efficiency by discretizing the routing data (see at least Para. [0038], lines 1-2).
	Regarding Claim 16, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the method of claim 15. Dufford does not explicitly teach further comprising linking the current geographical location to the new segment.  
	However, in the same field of endeavor, Sampedro Diaz teaches:
	linking the current geographical location to the new segment (see at least Para. [0052], lines 15-18, the update includes an intersection update so that for example the road surface markings 18 at the intersection between the known road 14 and the new road 16 have been added as update information to the database). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Dufford, Sampedro Diaz and Dufford2 and combine linking the current geographical location to the new segment as taught by Sampedro Diaz. One of ordinary skill in the art would have been motivated to make this modification in order for the accuracy of an in-vehicle navigation system can be measured and thus the accuracy of in-vehicle navigation systems can be predicted with respect to a location (see at least Para. [0058], lines 7-10).
	Regarding Claim 17, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the method of claim 16. Dufford further teaches comprising associating the new segment to the plurality of known segments by relating the current geographical location to the geographical location data (see at least Para. [0049], lines 13-18, the existing route history entry of the matched route is updated to include anew route occurrence entry and associated data (e.g., a start date, a start time, a day of the week, a time of the day, and an ordered list of segments). In some embodiments, when the current location is within a predefined distance of the last location of a matched route).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dufford, Sampedro Diaz and Dufford2  as applied to claim 1 above, and further in view of Chojnacki et al. (US 6674434; previously recorded).
	Regarding Claim 7, the combination of Dufford, Sampedro Diaz and Dufford2 teaches the navigation system of claim 1.  Dufford in view of Sampedro Diaz teaches wherein to link a location of the unknown segment to the one or more known segments from the segment list comprises linking an identifier of the unknown segment with identifiers of the one or more known segments (Dufford: Para. [0021], lines 8-13, The route identifier typically corresponds to a route stored in the static database. The ordered list of segments may include an ordered list of segment identifiers, where each segment identifier corresponds to a segment stored in the segment list of the static database) as cited above.
However, neither Dufford nor Sampedro explicitly teaches in combination as whole
 … a preprogrammed location within the threshold distance of the unknown segment. 
	However, in the same field of endeavor, Chojnacki teaches:
	…a preprogrammed location within the threshold distance of the unknown segment (see at least col. 18, lines 1-5, accuracy is desired at some later time, a different, lower threshold distance would be specified in the shape point generation program 400. Then, the shape point generation program 400 would be run again using the smoothed fused data that had been stored in the data archive 466).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify a navigation system for generating turn segments as taught in the combination of Dufford, Sampedro Diaz and Dufford2 and combine …a preprogrammed location within the threshold distance of the unknown segment as taught by Chojnacki. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the database products 110 are used by various applications. For example, the derived database products 110 may be used for navigation-related applications, such as route calculation, route guidance, vehicle positioning, and map display.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dufford et al. (US 2014/0148970; previously recorded) in view of  Dufford et al. (US-2015/0275788; hereinafter referred to as Dufford2; previously recorded).
	Regarding Claim 18, Dufford discloses a vehicle (see at least Para. [0015], lines 3-4, the navigation system 100 can be coupled to a vehicle) comprising: 
	a system comprising a processor (see at least Para. [0016], lines 1-2, one or more processors 102) and a memory module, wherein the memory module is communicatively coupled to the processor (see at least Para. [0026], lines 6-8, each of the modules can include at least one of the one or more processors 102 and/or the one or more memory modules 106) and includes a plurality of known segments and logic instructions stored therein (see at least Para. [0006], lines 2-8, a satellite antenna communicatively coupled to the one or more processors, one or more memory modules communicatively coupled to the one or more processors, one or more previous locations stored in the one or more memory modules, a segment list stored in the one or more memory modules, and machine readable instructions stored in the one or more memory modules), wherein the plurality of known segments each comprise geographical data (see at least Para. [0038], lines 7-10, The stored segment typically represents the geographic area between detected turns. The stored segment may be stored in the one or more memory modules 106 in a variety of ways), wherein the processor is operable to execute the logic instructions (see at least Para. [0040], lines 3-6, the method 400 may be implemented as logic within the machine readable instructions that, when executed by the one or more processors 102) to: 
	identify a current location of the vehicle (see at least Para. [0027], lines 1-5, the navigation system 100 is coupled to a vehicle, the one or more processors 102 execute machine readable instructions to transform the global positioning satellite signals received by the satellite antenna 114 into data indicative of the current location of the vehicle).
	compare the current location to the geographical data of the plurality of known segments (see at least Para. [0049], lines 1-5, some embodiments determine whether the current route matches any route of the one or more candidate routes. Some embodiments determine whether the current location is within a predefined distance) to determine if the geographical data of at least one known segment is similar to the current location (see at least Para. [0044], lines 1-8, the machine readable instructions stored in the one or more memory modules 106, when executed by the one or more processors 102, cause the navigation system 100 to automatically calculate a route weight for each identified candidate route. In some embodiments, the route weight of each identified candidate route may be calculated based on information associated with that route in the dynamic database); 
	record an unknown segment for storage in the memory module when the current location is dissimilar from the geographical data of the plurality of known segments by a predetermined threshold (see at least Para. [0031], lines 9-19, the navigation system 100 may store a location at regular intervals (e.g., one location is stored every second). In other embodiments, the navigation system 100 may store a location after it is determined that the navigation system 100 has moved a predetermined distance (e.g., one location is stored every 10 m). Each of the one or more previous locations may include a chronological indicator that is indicative of the chronological relation of each previous location with respect to the other previous locations. For example, in some embodiments, each of the one or more previous locations may include a timestamp indicative of a time when the location was recorded).
	Dufford does not explicitly teach:
	link the unknown segment to the plurality of known segments only in response to detecting a turn.
	However, in the same field of endeavor, Dufford2 teaches
	link  the unknown segment (see at least Para. [0038], lines 1-9, one design concern may be to improve data storing efficiency by discretizing the routing data. For example, a part of a street may be a part of a number of different routes depending which way the vehicle 100 turns. This segment can be used for multiple routes without inefficiently re-recording the route segment For example, a route list and a route segment list may be stored in the memory, and each route data entry may include a route identifier and an ordered list of route segments) to the plurality of known segments only in response to detecting a turn (see at least Para. [0036], 3-12, Using the location data and the time data, the processor may differentiate between various route segments and store data regarding the route segments. For example, a new route segment may begin when the vehicle 100 makes a new tum (as determined, for example, by the heading data and/or changes in latitude and longitude), and when the tum angle is sharp enough to exceed a turn threshold value. For example, in city driving, as the vehicle 100 turns into different streets, each of those streets may be stored as a route segment).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the vehicle as taught by Dufford and combine link the unknown segment to the plurality of known segments only in response to detecting a turn as taught by Dufford2. One of ordinary skill in the art would have been motivated to make this modification in order to improve data storing efficiency by discretizing the routing data (see at least Para. [0038], lines 1-2).
	Regarding Claim 19, the combination of Dufford in view of Dufford2 teaches the system according to claim 18. Dufford further teaches wherein the processor is operable to monitor and detect a new turn by the vehicle (Dufford: Para. [0038], lines 7-10, The stored segment typically represents the geographic area between detected turns. The stored segment may be stored in the one or more memory modules 106 in a variety of ways) after initiating recording of the unknown segment (Dufford:  Para. [0035], lines 30-32, the nth "preceding location" means the location that was recorded chronologically n locations before the first location).
	Regarding Claim 20, the combination of Dufford in view of Dufford2 teaches the system according to claim 18. Dufford further teaches wherein the unknown segment is added to the plurality of known segments stored in the memory module such that the unknown segment is thereby categorized as one of the known segments of the plurality of known segment (Dufford:  Para. [0038], lines 24-26, a static database, the stored segment may be added to the ordered list of segments of the current route in the route list).
	Response to Argument
	Rejection of claim Claims 1-6 and 8-17 are patentable under 35 U.S.C. §103 over Dufford in view of Sampedro Diaz, and further in view of Dufford2
Appellant states “Dufford2 does not disclose or fairly suggest at least the limitation "detect another tum and, only in response to detecting the another turn, link the unknown segment to the plurality of known segments from the segment list" of claim 1 or the limitation "linking the new
segment to at least one known segment from the segment list only in response to detecting the
physical tum" of claim 15.
Dufford2 is relied upon by the Examiner as disclosing linking the unknown segment
to the plurality of known segments in response to detecting a turn. Like Dufford, Dufford2 is
directed to route prediction. Dufford2 goes into some detail that their linking of routes uses a
linking algorithm and a linking threshold such as probability of a subsequent route being
driven (para. [0049]-[0050], not in response to detecting a turn. Further, the linking of routes
is described as linking known routes in the context of route prediction…”  see page 12.
Examiner Response
After further review,  Examiner respectfully disagrees with Appellant regarding argument.  Examiner points to paragraph [0036], of Duffy2, where it states “as the vehicle 100 travels on a route, GPS coordinates of locations on the route are recorded and time-stamped. Using the location data and the time data, the processor may differentiate between various route segments and store data regarding the route segments. For example, a new route segment may begin when the vehicle 100 makes a new tum (as determined, for example, by the heading data and/or changes in latitude and longitude), and when the turn angle is sharp enough to exceed a tum threshold value. For example, in city driving, as the vehicle 100 turns into different streets, each of those streets may be stored as a route segment. In an embodiment, the route segments may be based on turns and GPS locations without necessarily utilizing GPS map data (for example, regarding the mapping of the streets)”. The supporting reference Duffy2 indeed teach explicitly the linking segments after the necessary requirements of the vehicle that turns into different streets known and unknown, and specifically each of those streets may be stored as a route segment when the route segments may be based on turns. Therefore, the references used in the rejection are maintained in the 35 U.S.C. §103 rejection of claims 1, 15 and 18.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/B.U./
Examiner, Art Unit 3663
Conferees:
/Dave Okonsky/
Supervisory Patent Examiner, Art Unit 3600
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.